Case: 15-10052      Document: 00513157391         Page: 1    Date Filed: 08/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 15-10052
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                            August 17, 2015
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff-Appellee

v.

LUIS MONTOYA-CORREA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:14-CR-10


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Luis Montoya-Correa appeals his 16-month sentence for illegal reentry
into the United States.          Montoya-Correa contends that his sentence is
procedurally unreasonable because the district court failed to address his non-
frivolous argument for a guidelines departure based on his connection to the
United States. He further asserts that the district court’s barebones invocation
of the 18 U.S.C. § 3553(a) considerations of punishment and deterrence,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10052    Document: 00513157391     Page: 2   Date Filed: 08/17/2015


                                 No. 15-10052

without discussing their specific application to the present case, failed to
provide an adequate explanation of its sentencing decision.
      Because Montoya-Correa did not object to the reasonableness of his
sentence, we review the district court’s sentencing determination for plain
error. See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir.
2009); Puckett v. United States, 556 U.S. 129, 135 (2009). At sentencing,
Montoya-Correa argued for a departure from the guidelines range of 10 to 16
months based on his personal and familial connections to the United States.
While the district court’s explanation of its within-guidelines sentence was
terse and failed to specifically address Montoya-Correa’s arguments for a
downward departure, the record reflects that the court listened to those
arguments, expressly considered two of the § 3553(a) factors, and expressly
adopted the findings and reasoning of the presentence report, which contained
all of the information about Montoya-Correa’s personal and familial
connections to the United States upon which his plea for leniency was based.
Thus, the record makes clear that the district court listened to but rejected
Montoya-Correa’s arguments for a downward departure. See Rita v. United
States, 551 U.S. 338, 356-59 (2007); see also United States v. Gomez-Herrera,
523 F.3d 554, 564 (5th Cir. 2008); United States v. Rodriguez, 523 F.3d 519,
525-26 (5th Cir. 2008).      The district court’s explicit reference to the
considerations of punishment and deterrence, in light of the whole record,
suffices to “reflect adequate consideration of the § 3553(a) factors.” Rodriguez,
523 F.3d at 525.
      Montoya-Correa fails to demonstrate that the district court committed
clear or obvious procedural error. See Puckett, 556 U.S. at 135. Moreover, he
fails to show “how a fuller explanation would have altered his sentence.”
United States v. Rouland, 726 F.3d 728, 733 (5th Cir. 2013). Absent such a



                                       2
    Case: 15-10052    Document: 00513157391    Page: 3   Date Filed: 08/17/2015


                                No. 15-10052

showing, he cannot demonstrate that the district court’s purported error
affected his substantial rights. See United States v. Whitelaw, 580 F.3d 256,
262-63 (5th Cir. 2009). To the extent Montoya-Correa argues that Whitelaw
was wrongly decided, the argument is unavailing. See United States v. Walker,
302 F.3d 322, 325 (5th Cir. 2002).
      Accordingly, the judgment of the district court is AFFIRMED.




                                     3